Exhibit 10.13

BJ’S RESTAURANTS, INC.

2005 EQUITY INCENTIVE PLAN

(2012 Gold Standard Stock Ownership Program)

STOCK OPTION AGREEMENT

(Nonqualified Stock Option)

This Stock Option Agreement is made and entered into by and between BJ’s
Restaurants, Inc., a California corporation (“Company”), and the option
recipient identified in the “BJ’s Restaurants, Inc. 2005 Equity Incentive Plan
Equity Award Certificate (2012 Gold Standard Stock Ownership Program)” (“Award
Certificate”) which is attached hereto (“Optionee”), as of the “Grant Date” set
forth in the Award Certificate, with respect to the following facts:

A. The Company has adopted and the shareholders of the Company have approved the
BJ’s Restaurants, Inc. 2005 Equity Incentive Plan, as heretofore amended (the
“Plan”), pursuant to which the Company is authorized to grant stock options to
directors, consultants and employees of the Company or any of its subsidiaries.

B. The stock option contemplated by this Agreement is made in connection with
the Optionee’s participation in the Company’s 2012 Gold Standard Stock Ownership
Program (“GSSOP”).

C. Optionee has received and reviewed a copy of the Plan, a prospectus, dated
March 1, 2012, summarizing the GSSOP, as well as a prospectus summarizing the
terms of the Plan.

D. Optionee is an employee of the Company or a subsidiary of the Company.

E. This Agreement is comprised of this Stock Option Agreement (this
“Agreement”), the related Option Grant Summary attached hereto, and the Award
Certificate accompanying this Agreement, each of which is incorporated herein by
reference.

NOW, THEREFORE, in consideration of the premises and intending to be legally
bound, the parties agree as follows:

1. Grant of Option. Subject to the terms and conditions set forth herein, the
Company hereby grants to Optionee a nonqualified stock option (“Option”) to
purchase from the Company, at the “Option Price Per Share” set forth in the
Option Grant Summary, the “Total Number of Shares” of the Company’s authorized
and unissued or reacquired shares of common stock set forth in the Option Grant
Summary. The Option is granted pursuant and subject to the terms of the GSSOP.

2. Nonqualified Stock Option. The Option granted to Optionee pursuant to this
Agreement is intended to be a “nonqualified stock option” and is not subject to
the qualification requirements and limitations applicable to incentive stock
options under Section 422 of the Internal Revenue Code of 1986, as amended (the
“Code”).



--------------------------------------------------------------------------------

3. Administration. The Plan provides that it shall be administered by the
Compensation Committee of the Board of Directors (the “Committee”) or, in the
absence of such Committee, by the Board of Directors of the Company (the
“Board”). The Committee shall have full and exclusive power to administer the
Plan on behalf of the Board, subject to such terms and conditions as the
Committee may prescribe. Subject to the provisions of the Plan, the Committee
shall have the authority to construe and interpret the Plan, the GSSOP, and this
Agreement, to delegate administration of the Plan and the GSSOP to subcommittees
or officers of the Company, to promulgate, amend, and rescind rules and
regulations relating to the administration of the Plan, the GSSOP, and this
Agreement, and to make all of the determinations necessary or advisable for
administration of the Plan and this Agreement. All decisions, determinations,
and interpretations of the Committee shall be final and binding on Optionee, the
Company (including its Subsidiaries), any shareholder and all other persons. No
administrator of the Plan shall be liable for any action or determination
undertaken or made in good faith and in a manner which such person reasonably
believed to be in the best interests of the Company with respect to the
administration of the Plan or this Agreement. References in this Agreement to
the Committee shall include the Committee (or if no Committee exists, the Board)
and, to the extent the context requires, the GSSOP Performance Evaluation
Committee (as defined in the GSSOP) and/or any person(s) delegated
administrative authority by the Committee (or the Board) with respect to the
Plan, the GSSOP, or this Agreement.

4. Term of Option. Unless earlier exercised pursuant to Section 5 of this
Agreement, and except as otherwise provided in the Award Certificate or the
Option Grant Summary, the Option shall terminate on, and shall not be
exercisable after, the expiration of the earliest of: (i) other than in
circumstances covered by (ii), (iii), or (iv) below, three (3) months after the
effective date of termination of Active Status (as defined in the Plan) of
Optionee; (ii) immediately upon termination of Optionee’s Active Status for
Misconduct (as defined in the Plan); (iii) twelve (12) months after the date on
which Optionee ceased performing services as a result of his or her total and
permanent Disability (as defined in the Plan); or (iv) twelve (12) months after
the date of the death of Optionee whose Active Status terminated as a result of
his or her death. In no event shall the Option be exercisable after ten
(10) years after the “Grant Date” set forth in the Award Certificate.

5. Exercise.

5.1 Exercisability. Subject to the terms and conditions of this Agreement, and
except as otherwise provided in the Award Certificate, the Option shall become
exercisable on a cumulative basis as to (i) one third (1/3) of the total number
of shares covered thereby on the third yearly anniversary of the date the Option
is granted, and (ii) the remainder of the shares covered thereby on the fifth
yearly anniversary of the date the Option is granted. The Option may be
exercised by Optionee with respect to any shares of common stock of the Company
covered by the Option at any time on or after the date on which the Option
becomes exercisable with respect to such shares; provided that the Option may
not be exercised at any one time with respect to less than ten (10) shares of
common stock of the Company, unless the

 

2



--------------------------------------------------------------------------------

number of shares with respect to which the Option is exercised is the total
number of shares with respect to which the Option is exercisable at the time. To
the extent the Option vests and become exercisable in increments, except as may
be specifically provided in the Award Certificate, the Option Grant Summary, or
the specific terms of any written severance arrangement between the Optionee and
the Company, the Option shall cease vesting as of the date of the Optionee’s
death, Disability (as defined in the Plan), or termination of such Optionee’s
Active Status (as defined in the Plan).

5.2 Notice of Exercise. Optionee shall exercise the Option by delivering to the
Company, either in person or by certified or registered mail, written notice of
election to exercise and payment in full of the purchase price as provided in
Subsection 5.3 of this Agreement. The written notice shall set forth the whole
number of shares with respect to which the Option is being exercised.

5.3 Payment of Purchase Price. The purchase price for any shares of common stock
of the Company with respect to which Optionee exercises the Option shall be paid
in full at the time Optionee delivers to the Company the written notice of
election to exercise. The purchase price shall be paid in cash, by check, or, at
the discretion of the Committee or such other person(s) designated by the
Committee for such purposes, upon such terms and conditions as the Committee (or
such other person(s)) shall approve, either by (i) subject to any restrictions
or limitations imposed under applicable law, a request that the Company or the
designated brokerage firm conduct a cashless exercise of the Option; (ii) cash;
and (iii) tender of shares of Common Stock owned by the Optionee in accordance
with rules established by the Committee from time to time. Shares used to pay
the exercise price shall be valued at their Fair Market Value (as defined in the
Plan) on the exercise date. Payment of the aggregate exercise price by means of
tendering previously-owned shares of Common Stock shall not be permitted when
the same may, in the reasonable opinion of the Company, cause the Company to
record a loss or expense as a result thereof. In addition to the option exercise
price, the purchase price shall include the amount of tax required to be
withheld (if any) by the Company or any parent or subsidiary corporation as a
result of the exercise of the Option.

6. Issuance of Shares. Promptly after the Company’s receipt of the written
notice of election to exercise provided for in Subsection 5.2 hereof and
Optionee’s payment in full of the purchase price, the Company shall deliver, or
cause to be delivered to Optionee, certificates for the whole number of shares
with respect to which the Option is being exercised by Optionee or, in the case
of a cashless exercise, for any such shares that were not sold in the cashless
exercise.

6.1 Registration of Shares. Shares shall be registered in the name of Optionee.
If any law or regulation of the Securities and Exchange Commission or of any
other federal or state governmental body having jurisdiction shall require the
Company or Optionee to take any action prior to issuance to Optionee of the
shares of common stock of the Company specified in the written notice of
election to exercise, or if any listing agreement between the Company and any
national securities exchange requires such shares to be listed prior to
issuance, the date of the delivery of such shares shall be adjourned until the
completion of such action and/or such listing.

 

3



--------------------------------------------------------------------------------

6.2 Restriction on Issuance and Transfer of Shares. Shares of common stock
acquired pursuant to the exercise of the Option which are not registered under
the Securities Act of 1933 shall be subject to restrictions on transfer. No
unregistered shares of common stock acquired pursuant to the exercise of the
Option, nor any right or interest therein, may be transferred without the prior
written consent of the Company, except by will or the laws of descent and
distribution. Any unregistered shares acquired by exercise of the Option shall
bear a legend referring to the restrictions and limitations of this Section. The
Company may impose stop transfer instructions to implement such restrictions and
limitations and may require the Optionee to execute a buy-sell agreement in
favor of the Company or its designee with respect to all or any of the shares so
acquired. In such event, the terms of such agreement shall apply to such shares.

7. Fractional Shares. In no event shall the Company be required to issue
fractional shares upon the exercise of any portion of the Option.

8. No Rights as Shareholder or Employee. Nothing in this Agreement shall confer
upon Optionee the right to continue in service as an employee or consultant of
the Company for any period of specific duration, or interfere with or otherwise
restrict in any way the rights of the Company (or any subsidiary employing or
retaining such person), or of Optionee, which rights are hereby expressly
reserved by each, to terminate such person’s services at any time for any
reason, with or without cause. Except as provided in Section 9 hereof, no
adjustment shall be made for any dividends (ordinary or extraordinary, whether
cash, securities, or other property) or distributions or other rights for which
the record date is prior to the date such share certificate is issued.

9. Recapitalization or Reorganization of Company. Except as otherwise provided
herein, appropriate and proportionate adjustments shall be made in the number
and class of shares subject to the Option, and the exercise price of the Option,
in the event that the number of shares of Common Stock of the Company are
increased or decreased as a result of a stock dividend (but only on Common
Stock), stock split, reverse stock split, recapitalization, reorganization,
merger, consolidation, separation, or like change in the corporate or capital
structure of the Company. To the extent that the foregoing adjustments relate to
stock or securities of the Company, such adjustments shall be made by the
Committee, the determination of which in that respect shall be final, binding,
and conclusive. No right to purchase fractional shares shall result from any
adjustment of the Option pursuant to this Section.

Unless otherwise provided in the most recently executed agreement between the
Optionee and the Company, or specifically prohibited under applicable laws, or
by the rules and regulations of any applicable governmental agencies or national
securities exchanges or quotation systems, the Option may be Accelerated (as
defined in the Plan) upon a Change of Control (as defined in the Plan) in
certain circumstances specified in the Plan.

10. No Transfer of Option. Optionee may not transfer all or any part of the
Option except by will, by the laws of descent and distribution, by instrument to
an inter vivos or testamentary trust in which the options are to be passed to
beneficiaries upon the death of the

 

4



--------------------------------------------------------------------------------

trustor (settlor), or by gift to “immediate family” as that term is defined in
Title 17, Section 240.16a-1(e) of the Code of Federal Regulations. The Option
shall not be exercisable during the lifetime of Optionee by any person other
than Optionee. In the event of the death of Optionee, the Option or unexercised
portion thereof, to the extent (and only to the extent) exercisable by Optionee
on the date of his or her death, may be exercised by Optionee’s personal
representatives, heirs, or legatees subject to the provisions of Section 4
hereof.

11. General Provisions.

11.1 Entire Agreement. This Agreement (including the Option Grant Summary and
the Award Certificate) contains the entire understanding between the parties
with respect to the subject matter hereof, and supersedes any and all prior
written or oral agreements between the parties with respect to the subject
matter hereof. There are no representations, agreements, arrangements, or
understandings, either written or oral, between or among the parties with
respect to the subject matter hereof which are not set forth in this Agreement.

11.2 Governing Law. This Agreement shall be governed by, and construed in
accordance with, the laws of the State of California.

11.3 Notices. Any notice given pursuant to this Agreement may be served
personally on the party to be notified or may be mailed, with postage thereon
fully prepaid, by certified or registered mail, with return receipt requested,
addressed to the Company at its principal office, to Optionee at Optionee’s
residence address according to the records of the Company, or at such other
address as either party may designate in writing from time to time. Any notice
given as provided in the preceding sentence shall be deemed delivered when
given, if personally served, or ten (10) business days after mailing, if mailed.

11.4 Further Acts. Each party to this Agreement agrees to perform such further
acts and to execute and deliver such other and additional documents as may be
reasonably necessary to carry out the provisions of this Agreement.

11.5 Severability. If any term, provision, covenant, or condition of this
Agreement is held by a court of competent jurisdiction to be invalid, illegal,
or unenforceable for any reason, such invalidity, illegality, or
unenforceability shall not affect any of the other terms, provisions, covenants,
or conditions of this Agreement, each of which shall be binding and enforceable.

11.6 Modification and Amendment. This Agreement may not be modified, extended,
renewed or substituted without an amendment or other agreement in writing signed
by the parties to this Agreement.

 

5